Affirmed and Memorandum Opinion filed January 25, 2005








Affirmed and Memorandum Opinion filed January 25,
2005.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-03-01329-CR
____________
 
PATRICK LEE
MORRISON,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the County
Criminal Court at Law No. 5
Harris County, Texas
Trial Court Cause No. 1183393
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a conviction for
deadly conduct.  In one issue, appellant
Patrick Lee Morrison argues that the State made an improper closing
argument.  We affirm.




On July 13, 2003, appellant pointed a gun
at complainant Joel Taylor and Taylor’s son. 
Taylor and appellant lived on neighboring properties in north Harris
County.  Appellant owned an equestrian
center, and his clients rode horses on his property.  Apparently, on several occasions, appellant’s
clients had also ridden horses onto Taylor’s property.  On the day of this incident, Taylor asked a
woman who rode onto his property to avoid doing so.  The woman informed appellant of Taylor’s
request, and in response, appellant drove to Taylor’s house and confronted
him.  Both Taylor and his son testified
that appellant appeared intoxicated and that he pointed a handgun at each of
them while screaming threats and obscenities. 
After appellant drove away, Taylor reported the incident to the police,
and appellant was later arrested. 
Following a jury trial, appellant was convicted of deadly conduct and
sentenced to one year in the Harris County jail, probated for two years.
Appellant complains the State made an
improper jury argument.  During closing
arguments at the guilt-innocence phase of trial, the State made the following
remark concerning the woman Taylor had spoken with:
[Appellant] didn’t
bring this lady back over with him and say, Yeah, that’s the guy.  And he did this, this, and this.  No, she didn’t come.  And she didn’t come in here.  She could have come and told you that, Yeah,
Mr. Taylor was horrible.  You didn’t hear
it from her, now why?
Appellant contends that this argument was improper
because it introduced matters outside the record to the jury.  However, appellant failed to object to the
argument.  In order to complain of
improper jury argument on appeal, there must have been an objection at
trial.  Cockrell v. State, 933
S.W.2d 73, 89 (Tex. Crim. App. 1996). 
Because appellant did not object, he failed to preserve error.  Id. 
Accordingly, we overrule appellant’s sole issue. 
The judgment of the trial court is
affirmed.
 
 
 
 
/s/      Leslie Brock Yates
Justice
 
 
 
Judgment
rendered and Memorandum Opinion filed January 25, 2005.
Panel
consists of Justices Yates, Edelman, and Guzman.
Do
Not Publish — Tex. R. App. P.
47.2(b).